Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on has been entered. Claims remain pending. Applicant’s amendments to the Specification have overcome the objection to the Drawings. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection.

The amendments to Claim 1, 9, 14, 15, and 18 are taught by the previously relied upon prior art Wang, Alam, and Roberts. The amendment of “amplitude values in a multidimensional space” as detailed in Claim 1, 15, and 18 is taught by Wang in [0046] as it details the seismic data includes amplitude data and is from an x, y grid. The amendment of “generating an image based at least in part on the curvature attribute data” as detailed in Claims 1, 15, and 18 are taught by Alam in [0091] as it provides detail of the 3d generation of the image on a display based in part on the curvature data. The amendment of claim 9 of “the multidimensional space comprises a two-dimensional space defined by at least one of an inline dimension and a crossline dimension” is taught by Wang in [0101] and Figure 4 with details of the receivers along the y-axis which cause it to be interpreted as an inline dimension and the x-axis thus as the crossline dimension.  The amendment of Claim 14 of “identifying at least one structural feature of the Earth in the generated image” is taught by Alam in [0091] as it teaches the 3d visualization to infer geological structure.

Response to Arguments
Applicant's arguments filed on 04/29/2021 with respect to Claims 1-3, 6-7, 12-16, and 18-19 on Pages 11-15 in response to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. On pages 12 applicant details “Wang is directed to fitting of seismic traces” and compares it to seismic traces of the instant application. On page 13, Lines 19-23 detail the seismic trace as defined in the instant application. Further applicant details in lines 26-27 that claim 1 is amended to “receiving imagery data that comprise amplitude values in a multidimensional space.” Wang details in [0046] that the seismic data is amplitude and time data obtained from an x, y grid. Since it is from an x, y grid, this would mean the seismic trace data from Wang is amplitude and time data in a multi-dimensional space and not only limited to a singular dimension. Further, the amendment to Claim 1 of “generating an image based at least in part on the curvature attribute data” is taught by Alam. In [0091] in Alam, a 3D visualization of the data is formed on a graphical screen based on the information obtained from A-F estimation methods, with E being the method associated with the curvature data. On Page 14 applicant reproduced Figure 14 of the instant application and details that such an image is not disclosed by Wang, Alam, or Roberts. The details given in the image are related to “anticlines”, “ridges”, and “saddle”. In Alam, Figures 13-17 are examples of images generated which include “features 103 corresponding to a valley and 104 corresponds to a ridge of folded layers” as detailed in [0130]. Roberts gives examples of similar Figures in Figure 8 on Page 90, Figures 10-12 on Page 91, Figure 13 on Page 92, Figures 15-16 on Page 93, and Figures 17-29 on Page 94 which show the various curvatures that are generated in images.
.

Applicant’s arguments Filed on 04/29/2021 with respect to Claims 4-5, 8-11, 17, and 20 on page 15-16 are rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. The amendment to claim 9 “wherein the multidimensional space comprises a two-dimensional space defined by at least one of an inline dimension and a crossline dimension” is taught by Wang.  Wang teaches in [0046] that the seismic data is obtained in an x, y grid. Figure 4 and [0101] details the receiver line patch for shots with the receiver lines in the y index. This would make the y direction the inline dimension and the x direction as the crossline dimension. 
Applicant’s arguments filed on 04/29/2021 with respect to Claims 11, 17 and 20 on Page 16 in response to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. Applicant states “Roberts (NPL) does not make use of the parameter/coefficient “f” as in dependent claims 11, 17, and 20.” Roberts on Page 90, left column, line 3 clearly defines in equation (6) as ax2 + by2 + cxy + dx + ey + f which is the same exact form as given in Claims 11, 17, and 20 for the equation, which includes the coefficient f. Furthermore it defines the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 14 changes the limitation to “identifying at least one structural feature of the Earth in the generated image.” Given the capitalization of the word “Earth” in the limitation, this is interpreted as meaning the planet Earth, such that the “structural feature” then is a structural feature of the planet Earth. The specifications provides no description of a structural feature of the Earth being identified in the generated image. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20050114032) in view of Alam (US20090292475).
In regards to Claim 1, Wang teaches “receiving imagery data that comprise amplitude values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fitting a multidimensional polynomial function to at least a portion of the amplitude values of the imagery data  (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or more values for one or more corresponding parameters of the function (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
and generating an image based at least in part on the curvature attribute data.”
Alam teaches “generating curvature attribute data based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generating an image based at least in part on the curvature attribute data (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation. Doing so would improve analysis and investigation of seismic traces in 3D surveys.

In regards to Claim 2, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data obtained – [0046]).”

In regards to claim 3, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the seismic data comprises seismic attribute data (seismic data (amplitude, time) – [0046]).”

claim 6, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the seismic data comprises seismic amplitude data (seismic data (amplitude) – [0046] ) and wherein the fitting comprises fitting the multidimensional polynomial function to the seismic amplitude data (fitting the input data to a multi-order polynomial equation – [0046]).”

In regards to claim 7, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “generating filtered imagery data based at least in part on the fitting (The methodology is also effective in providing shot gather data that has been filtered to eliminate random noise associated with actual trace data – [0046]).”

In regards to claim 12, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data obtained – [0046]) and comprising generating filtered seismic data based at least in part on the fitting to attenuate acquisition footprint noise in the seismic data (The methodology is also effective in providing shot gather data that has been filtered to eliminate random noise associated with actual trace data – [0046]).”

In regards to claim 13, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the fitting comprises least-squares fitting (least-squares fitting model – [0028]).”

claim 14, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]).”
Alam further teaches “identifying at least one structural feature of the Earth in the generated image (3d visualization of information obtained in A-F estimation methods, interpreter visualized on 3d graphical screen to infer geological structure, stratigraphy, fractures or faults – [0091]).”

In regards to Claim 15, Wang teaches “receive imagery data that comprise amplitude values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fit a multidimensional polynomial function to at least a portion of the amplitude values of the imagery data (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or more values for one or more corresponding parameters of the function (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
Wang does not teach “a processor; memory operatively coupled to the processor; and processor-executable instructions stored in the memory to instruct the system; generating curvature attribute data based at least in part on the fitting and generate an image based at least in part on the curvature attribute data.”
Alam teaches “a processor; memory operatively coupled to the processor; and processor-executable instructions stored in the memory to instruct the system (computer program, standard personal computer – [0137]); generating curvature attribute data based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generate an image based at least in part on the curvature attribute data (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation on a personal computer using a computer program. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 16, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data obtained – [0046]).”

In regards to Claim 18, Wang teaches “receive imagery data that comprise amplitude values in a multidimensional space (seismic data that consists of amplitude and time obtained from an x, y grid – [0046]); fit a multidimensional polynomial function to at least a portion of the amplitude values of the imagery data (fitting the input data to a multi-order polynomial equation – [0046]; input data selected from input seismic data – [0018]; seismic data includes amplitude data – [0046]) to generate one or more values for one or more (utilizing the polynomial parameters of the fit equations to obtain predicted data arrays – [0046]).”
Wang does not teach “generating curvature attribute data based at least in part on the fitting and generate an image based at least in part on the curvature attribute data.”
Alam teaches “generating curvature attribute data based at least in part on the fitting (method derives various curvature measures of local surfaces – [0087]; These derivative volumes are transformed into curvature attribute volumes – [0087]) and generate an image based at least in part on the curvature attribute data (3d visualization of information obtained from A-F estimation methods – [0091]; curvature measures of local surfaces are from E estimation method – [0087]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teaching of Alam to derive curvature attribute volumes from the multi-order polynomial equation. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 19, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “the imagery data comprises seismic data (seismic data obtained – [0046]).”

Claims 4-5, 8-11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20050114032) in view of Alam (US20090292475) and Roberts, Andy, “Curvature .

In regards to claim 4, Wang in view of Alam discloses the claimed invention as discussed above except for “the imagery data comprises pixel data wherein each pixel comprises corresponding dimensions.”
Roberts teaches ““the imagery data comprises pixel data (subset volume – Data Set Description, Page 89) wherein each pixel comprises corresponding dimensions (6km x 8km – Data Set Description, Page 89).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the teaching of Roberts to use a subset volume to describe the seismic data. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 5, Wang in view of Alam discloses the claimed invention as discussed above except for “each of the corresponding dimensions exceeds approximately 5 meters.”
Roberts teaches ““each of the corresponding dimensions exceeds approximately 5 meters (6km x 8km – Data Set Description, Page 89).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the teaching of Roberts to use a 6km x 8km dimension which exceeds 5m. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 8, Wang in view of Alam discloses the claimed invention as discussed above except for “the multidimensional polynomial function comprises a number of parameters as unknowns and wherein the fitting comprises utilizing a window size that encompasses a number of samples of the imagery data that is equal to or greater than the number of parameters.”
Alam further teaches “wherein the fitting comprises a window size (longer window – [0101]) that encompasses a number of samples (m+j samples; m+j = 120 – [0101]) of the imagery data that is equal to or greater than the number of parameters.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to include the further teaching of Alam to include the window size containing 120 samples. Doing so would improve analysis of seismic traces in 3D surveys.
Wang and Alam do not teach “the multidimensional polynomial function comprises a number of parameters as unknowns.”
Roberts teaches “the multidimensional polynomial function comprises a number of parameters as unknowns (equation (6), a, b, c, d, e, f – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the teachings of Roberts to include 6 parameters. It would be obvious that the number of samples (120) is greater than the number of parameters (6). Doing so would improve analysis of seismic traces in 3D surveys.

claim 9, Wang in view of Alam discloses the claimed invention as discussed above and Wang further teaches “wherein the multidimensional space comprises a two-dimensional space defined by at least one of an inline dimension and a crossline dimension (seismic data obtained from an x, y grid – [0046]; Live receiver patch for shot with 7 receiver lines – [0101], Figure 4; Receiver lines along y-index place y as the in-line dimension and x as the cross-line dimension).”
Wang in view of Alam does not teach “the multidimensional polynomial function comprises a two-dimensional polynomial function.”
Roberts teaches “the multidimensional polynomial function comprises a two-dimensional polynomial function (equation (6), x, y – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the teaching of Roberts of using a polynomial based off two dimensions. Doing so would improve analysis of seismic traces in 3D surveys.

In regards to claim 10, Wang in view of Alam discloses the claimed invention as discussed above except for “the multidimensional polynomial function comprises six parameters as unknowns.”
Roberts teaches “the multidimensional polynomial function comprises six parameters as unknowns (equation (6), a, b, c, d, e, f – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the further 

In regards to claim 11, Wang in view of Alam discloses the claimed invention as discussed above except for “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function.”
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

In regards to claim 17, Wang in view of Alam discloses the claimed invention as discussed above except for “the multidimensional polynomial function is be z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function.”
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”


In regards to claim 20, Wang in view of Alam discloses the claimed invention as discussed above except for “the multidimensional polynomial function is be z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function.”
Roberts teaches “the multidimensional polynomial function is z(x,y) = ax2 + by2 + cxy + dx + ey + f where x and y are coordinates of a Cartesian coordinate system and wherein a, b, c, d, e, and f are the parameters of the function (equation (6) – Page 90, Left Column).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Alam to include the further teaching of Roberts the multidimensional polynomial function with six parameters. Doing so would improve analysis of the curvature of seismic traces in 3D surveys.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863